Title: To Benjamin Franklin from Henry Bouquet, 10 August 1764
From: Bouquet, Henry
To: Franklin, Benjamin


Dear Sir
Carlisle. August 10th. 1764
I am sorry that the first Letter I have the Pleasure to write you, must be upon a disagreeable Subject. The Desertion has already reduced your Two Battalions to about 750 Men, and I have too much cause to expect they will lose many more before they reach Fort Loudoun.
I can not spare so considerable a Number from the diminutive Force I was to have, and am obliged to apply to the Governor and Commissioners to enable me to compleat these Troops, and to send by a proper Person the money necessary allowing the same Terms as before, viz. The Three Pounds in advance to be afterwards deducted from their Pay and the 20s. for Every Recruit to the officers.
This will be no additional Expence to the Public and only the application of the whole money voted for that Service, Except the 20 shs. to raise again the men who have deserted, an Article too inconsiderable to form an objection.
As I realy apprehend some Risk in proceeding on this Expedition with so few Troops, I beg you will use your Interest with the Board to obtain me that favour, and prevent a delay, which in the Circumstances would be equal to a denial.
We are hitherto perfectly quiet here, being neither disturbed by our active Enemy, nor assisted by our Indolent and mean Spirited Frontier Friends. I am with great Regard Dear Sir Your most obedient and Humble Servant
Henry Bouquet
Benjamin Franklin Esqr.
 
Endorsed: Col. Bouquet Augt. 10.64 requesting Money to compleat the Troops. 1st. Letter after his Departure.
